DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abe et al. (hereinafter Abe – US Doc. No. 20050001827).
Regarding claims 1 and 6, Abe discloses a control method for brightness of a display panel, comprising: acquiring a plurality of pixel values processed by an image processor, wherein the bit width of each of the plurality of pixel values is a first preset bit width (see paragraph 0234 – note that the pixel values each have an 8-bit width); performing data type conversion on each of the pixel values to obtain a plurality of pixel values of a second preset bit width, wherein the second preset bit width is greater than the first preset bit width (see paragraph 0179); sending the plurality of pixel values of the second preset bit width to a digital-to-analog conversion module to determine a voltage output value of each sub-pixel of the display panel, wherein the voltage output value has 
Regarding claim 2, Abe discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that the first preset bit width is greater than or equal to 8 bits, and the second preset bit width is greater than or equal to 11 bits (see paragraph 0179).  
Regarding claim 12, Abe discloses a non-transitory storage medium, wherein the storage medium is configured to store a program, wherein when the program is executed by a processor, an apparatus in which the storage medium is located is controlled to execute the control method for brightness of a display panel claim 1 (see paragraphs 0203-0204 and rejection of claim 1 above).

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R GIESY whose telephone number is (571)272-7555. The examiner can normally be reached Mon-Fri 8-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM R. GIESY/Primary Examiner, Art Unit 2694